ORDER
This matter came before a panel of the Supreme Court on October 19, 1993, pursuant to an order requiring the parties to appear and to show cause why the issues raised in the plaintiffs appeal should not be summarily decided.
The plaintiff appeals a Superior Court order dismissing his ease for failing to serve defendants in a timely manner. “[T]he issuance of process must be made within a reasonable time after a complaint has been filed, absent a showing by the plaintiff that such delay was excusable.” Caprio v. Fanning and Doorley, 104 R.I. 197, 199-200, 243 A.2d 738, 740 (1968). The trial justice found that due diligence had not been established and as such the delay was inexcusable. We find no evidence in the record that would lead us to a contrary conclusion. After hearing the arguments of counsel and reviewing the memoranda submitted by the parties, it is the conclusion of this court that cause has not been shown.
The plaintiffs appeal is therefore denied and dismissed, and the judgment appealed from is affirmed.
WEISBERGER, Acting C.J., did not participate.